DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0225560 (Avni) in view of US 2018/0039070 (Mao).

Regarding claim 1, Avni teaches on/off switching circuit (Fig. 2) [0047] comprising: a switch circuit switchable between an on state and an off state [0047] (Fig. 2 shows the illumination control unit 40 is used for switching indicating that there is a switching circuit); an FED driver to power one or more light emitting diodes (FEDs) (Fig. 11 shows the processing unit with FED drivers 128A-N to power the FEDs 130A-N) [0128];


a bi-directional gate circuit (Fig. 2 illuminating unit 38 which comprises of the processing unit 126) switchable (illuminating unit 38 switches the light sources LEDs based on the light sensors) [0047,0127-0128].
However, Avni does not explicitly teach wherein at least one of the one or more LEDs is used both as a light source and a light sensor; 
 bi-directional gate circuit switchable between a first conducting state in which the bi- directional gate circuit connects the light sensor to the LED signal decoder and a second conducting state in which the bi-directional gate connects the LED driver to the one or more LEDs including the LEDs functioning as the light sensor.
However, Mao teaches wherein at least one of the one or more LEDs is used both as a light source and a light sensor (LEDs used both as a light source and a light sensor) [0040]; 
bi-directional gate circuit (Fig. IB optical transducer) switchable between a first conducting state in which the bi- directional gate circuit connects the light sensor to the LED signal decoder and a second conducting state in which the bi-directional gate connects the LED driver to the one or more LEDs including the LEDs functioning as the light sensor (Fig. IB optical transducer 110 of the imaging device serves as a light source as well as a light detector by multiplexing the LEDs between the emitting operation and a light detection operation) [0040-0042].


Regarding claim 2, Avni teaches wherein when the switch circuit is in the off state the bidirectional gate is in the first conducting state, and when the switch circuit is in the on state the bi-directional gate is in the second conducting state (illuminating unit 38 switches the light sources LEDs based on the light sensors) [0047, 0065, 0069-0070, 0074, 0077, 0120, 0127-0128],

Regarding claim 3, Avni teaches wherein the bi-directional gate and the LED driver are powered regardless of the on/off state of the switch circuit (Fig. 2 power sources 44 powers the processing unit 126 regardless of the on and off state of the switch) [0051].


Regarding claim 5, Avni teaches wherein the LED driver is configured to receive an illumination control signal to select LEDs for illumination (Fig. 11 shows the LED drivers 128A-N receives illumination control signal from the processing unit 126 to select the LEDs 130A-N for illumination).

Regarding claim 6, Avni teaches wherein the LED driver is configured to power the selected


Regarding claim 7, Avni teaches wherein the conducting state of the bi-directional gate is configurable by a control signal [0130].

Regarding claim 8, Avni teaches wherein when the switch circuit is in the off state the control signal is configured to be set to a logic state causing the bi-directional gate to connect the LED(s) forming the light sensor to the LED signal decoder [0126], and wherein when the switch circuit is in the on state the control signal is configured to be set to a logic state causing the bidirectional gate to connect the LED driver to LEDs selected for illumination [0127].

Regarding claim 10, Avni teaches the bi-directional gate circuit (Fig. 2 illumination control unit 40; Fig. 11 processing unit 40).
	However, Avni does not explicitly teach the bi-directional gate circuit comprises a multiplexer.
	However, Mao teaches multiplexing function of the optical transducers (Fig. IB optical transducer 110 can multiplex the LEDs between the emitting operation and a light detection operation) [0040].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the LED multiplexed between the emitting light as a light source at the first conducting state and serve a light detection operation as a light sensor in the second 

Regarding claim 11, Avni and Mao teaches the switching circuit as in claim 10.
	However, Avni does not explicitly teach wherein the multiplexer connects LEDs to the LED driver for illumination or to the LED signal decoder in order to sense light.
	However, Mao teaches wherein the multiplexer connects LEDs to the LED driver for illumination or to the LED signal decoder in order to sense light [0040].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the LED multiplexed between the emitting light as a light source at the first conducting state and serve a light detection operation as a light sensor in the second conducting state in order to ensure that the light output distribution is in accordance with the desired light detection pattern.

Regarding claim 12, Avni and Mao teaches on/off switching circuit as in claim 10.
	However, Avni does not teach wherein the multiplexer (Fig. IB optical transducer 110) comprises a sensor LED selector (SLS) to select a subset of the one or more LEDs for operation as the light sensor.
	However, Mao teaches wherein the multiplexer (Fig. IB optical transducer 110) comprises a sensor LED selector (SLS) to select a subset of the one or more LEDs for operation as the light sensor [0040-0041].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the LED multiplexed between the emitting light as a light source 

Regarding claim 20, Avni teaches in-vivo device (Fig. 2 in-vivo imaging device) comprising: one or more light emitting diodes (LEDs) (Fig. 2 light source 38A);
an on/off switching circuit (Fig. 2 illumination control unit 40), the on/off switching circuit comprising:
a switch circuit switchable between an on state and an off state [0047] (Fig. 2 shows the illumination control unit 40 is used for switching indicating that there is a switching circuit); an LED driver to power the one or more light emitting diodes (LEDs) (LEDs) (Fig. 11 shows the processing unit with LED drivers 128A-N to power the LEDs 130A-N) [0128]; a LED signal decoder (Fig. 11 124A-N converting units) to receive an output signal from a light sensor comprising at least one LED selected from the one or more LEDs (processing unit 126 receives the signal from the converting units 124A-N which are connected to the one or more LEDs 122A-N) [0127], and to control an on/off state of the switch circuit based on light sensed by the light sensor (illuminating unit 38 switches the LED light sources on and off based on the information from the light sensors) [0047, 0127-0128]; and
a bi-directional gate circuit (Fig. 2 illuminating unit 38 which comprises of the processing unit 126) switchable (illuminating unit 38 switches the light sources LEDs based on the light sensors) [0047, 0127-0128]. 
However, Avni does not explicitly teach wherein at least one of the one or more LEDs is used both as a light source and a light sensor; 

However, Mao teaches wherein at least one of the one or more LEDs is used both as a light source and a light sensor (LEDs used both as a light source and a light sensor) [0040]; 
bi-directional gate circuit (Fig. IB optical transducer) switchable between a first conducting state in which the bi- directional gate circuit connects the light sensor to the LED signal decoder and a second conducting state in which the bi-directional gate connects the LED driver to the one or more LEDs including the LEDs functioning as the light sensor (Fig. IB optical transducer 110 of the imaging device serves as a light source as well as a light detector by multiplexing the LEDs between the emitting operation and a light detection operation) [0040-0042].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the LED multiplexed between the emitting light as a light source at the first conducting state and serve as a light detection operation as a light sensor in the second conducting state in order to ensure that the light output distribution is in accordance with the desired light detection pattern.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0225560 (Avni) in view of US 2018/0039070 (Mao) further in view of US 2011/0125007 (Steinberg).


	However, Avni and Mao does not teach a DC/DC converter as part of the LED driver.
However, Steinberg teaches DC/DC converter as part of the LED driver (Fig. 1 DC-DC converter 149).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the DC/DC converter as the LED driver in order to provide the light sources with power from the power source.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0225560 (Avni) in view of US 2018/0039070 (Mao) further in view of US 2007/0203414 (Axelrod).

Regarding claim 13, Avni and Mao teaches switching circuit as in claim 1.
	However, Avni and Mao does not teach wherein the bi-directional gate circuit comprises a first multiplexer to connect a first end of a LED of the one or more light emitting diodes (LEDs) to a power supply or to a light sensing circuit, and a second multiplexer to connect a second end of the LED to an electric current source or to a ground potential.
	However, Axelrod teaches wherein the bi-directional gate circuit comprises a first multiplexer to connect a first end of a LED of the one or more light emitting diodes (LEDs) to a power supply or to a light sensing circuit, and a second multiplexer to connect a second end of the LED to an electric current source or to a ground potential (Fig. 3 shows the multiplexes 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the application to have the bi directional multiplexers in order to ensure that the light sensor LEDs and the light source LEDs are off and on in a pattern that aids in simultaneously illuminating and sensing by the imaging device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant presents the argument that Avni does not teach the bidirectional gate because the A/D converter sends digitized signals from a set of light sensing units (122A-N) to the processing unit and another set of LEDs (130A-N) are driven by signals which are received from the processing unit, Avni therefore only drives LEDs for the output. Avni paras [0127]-[0128]. The use of the term bi-directional in the Advisory Action indicates that the Examiner suggests the bi-directional gate (the processing unit of Avni) and the LEDs would be able to both send and receive: this is not the case in Avni, where the processing unit is merely capable of sending signals to a set of LEDs and receiving from a set of unspecified light sources. 
However, Examiner disagrees because in the application 15/710,114 shows the bi-directional gate receives and sends signals to and from the LEDs 1-N, similarly in case of Avni the illumination control unit 40 of Fig. 2, which is furthermore shown in Fig. 7 and Fig. 11 which receives signals from LED sensors and also sends out signals to LEDs acting as light sources 
Thereby, Examiner has brought upon Mao, since paragraph [0040-0041] of Mao teaches the LED functioning both as a sensor and a source, this can replace one of the LEDs that are connected to the illumination control unit which can receive LEDs sensor signal and send LED source signals to LEDs. 
Thereby, the rejection stands. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836